DISSENTING OPINION BY
Judge PELLEGRINI.
The Pennsylvania State Education Association and various individuals (collectively, PSEA) brought this action in our original jurisdiction seeking a declaratory judgment that school districts are not required by the Right-to-Know Law (RTKL)1 to provide home addresses of public school employees to a requester and injunctive relief to prevent school districts from releasing this information. PSEA argues that this is the only way to prevent release of the employees’ home addresses because many school districts have been releasing addresses against their wishes because they do not have the will or resources to appeal the requests before the Office of Open Records (OOR) and because the employees whose home addresses have been or are about to be released have no recourse to prevent the release of this information. Respondents have filed preliminary objections claiming that PSEA’s declaratory judgment action is not maintainable because there is an adequate remedy at law and there is no constitutional right to privacy to prevent disclosure of names. Like the majority, I, too, would dismiss the action but would do so by reaching the merits and find that there is no statutory or constitutional right to prevent the disclosure of home addresses of public employees. Accordingly, I respectfully dissent.
I.
The majority, on its own, finds that we lack jurisdiction of the action because there is no “indispensible party” against whom we can order meaningful relief. It arrives at that holding because the Judicial Code confers jurisdiction in the Commonwealth Court for “civil actions or proceedings against the Commonwealth Government.” 42 Pa.C.S. § 761(a). Because we have held in East Stroudsburg University Foundation v. Office of Open Records, 995 A.2d 496 (Pa.Cmwlth.2010), that the OOR, as an administrative tribunal, lacks authority to participate in appeals to defend its decisions, the majority then finds that “CjJust as the Office of Open Records cannot participate in the appeal of one of its adjudications, it cannot participate as a party to PSEA’s declaratory judgment action.” Lacking an indispensible party or, more accurately, any party, it holds that we lack jurisdiction and dismisses the petition.
The majority’s holding that we lack jurisdiction assumes that just because the OOR cannot defend its decisions before this court, it is not sui juris. I disagree with that conclusion for several reasons. First, the parties being sued are “Commonwealth of Pennsylvania, Department of Community and Economic Development, Office of Open Records and Terry Mutch-ler, Executive Director of the Office of Open Records,” not just the OOR to de*1167fend a particular decision. Second, all of the Respondents, including the OOR, are part of the “Commonwealth government.” The Judicial Code defines “Commonwealth government” as “The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system, the General Assembly and its officers and agencies, the Governor, and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth ...” 42 Pa.C.S. § 102. All of those entities, including the OOR as an administrative agency, fall within that definition. Third, there is no lack of an indispensible party because we can order meaningful relief by directing the OOR not to order the release of home addresses of state employees. Because we have a party over which we can order meaningful relief, I would hold, unlike the majority, that we have jurisdiction.
II.
Under the Declaratory Judgment Act, 42 Pa.C.S. §§ 7531-7541, a party may seek such relief when the grant of relief will provide the party with a clear judicial declaration of his legal rights and is appropriate where such a determination will help resolve a genuine and justiciable controversy. Mazin v. Bureau of Professional and Occupational Affairs, 950 A.2d 382 (Pa.Cmwlth.2008). However, relief is not available under this subchapter for a proceeding “within the exclusive jurisdiction of a tribunal other than a court” or “involving an appeal from an order of a tribunal.” 42 Pa.C.S. § 7541(c). “The declaratory judgment procedure may not be used to prejudge issues that are committed for initial resolution to an administrative forum, any more than it may be used as a substitute to establish in advance the merits of an appeal from that forum.” Dept. of General Services v. Frank Briscoe Co., Inc., 502 Pa. 449, 459, 466 A.2d 1336, 1341 (1983).
Respondents contend that PSEA’s declaratory judgment action is not maintainable because there is an adequate remedy at law. It cites to a previous single judge decision that we reference in East Stroudsburg that allowed the East Stroudsburg Foundation to participate in the appeal of a decision of the OOR that ordered the Foundation to turn over its records pursuant to Section 506(d)(1) of the RTKL.2 While acknowledging that the RTKL did not expressly provide that a person with a “direct interest” may appeal a decision that adversely affected his or her “direct interest,” we held that because the records being sought were the Foundation’s records, not East Stroudsburg University’s records, the Foundation was entitled to participate as a party in the appeal because otherwise it would be denied its due process rights.
Even if that single judge decision was precedential, that is not the situation here because the records being sought are not Petitioners but rather are the school districts, the governmental entities in the various requests that led to this action. Absent a claim being brought such as the one contained in Section 506(d)(1) of the RTKL, where the records being sought are in the possession of a third party, no adequate administrative remedy exists to prevent the disclosure of public records in the possession of a governmental body.
*1168While it may seem on the surface that Section 1101(c) of the RTKL3 provides such an adequate administrative remedy, that is not, in fact, the case. Section 1101(c) provides:
(c) Direct Interest.—
(1) A person other than the agency or requester with a direct interest in the record subject to an appeal under this section may, within 15 days following receipt of actual knowledge of the appeal but no later than the date the appeals officer issues an order, file a written request to provide information or to appear before the appeals officer or to file information in support of the requester’s or agency’s position.
(2) The appeals officer may grant a paragraph request under(l) if:
(i) no healing has been held;
(ii) the appeals officer has not yet issued its order; and
(iii) the appeals officer believes the information will be probative.
(3) Copies of the written request shall be sent to the agency and the requester.
As can be seen, while Section 1101(c) allows a party with a direct interest to participate, it does not make that person a party to the action. If there is an adverse determination, that person, as a mere participant, does not have a right to appeal because Section 1301 of the RTKL4 provides a right to appeal only to a requestor or the agency. Because merely allowing a person seeking to prevent disclosure of information in the possession of a public body to only participate without the right to appeal does not form an adequate administrative remedy, I would deny Respondents’ preliminary objection to dismiss on the basis that PSEA has an adequate remedy at law.
III.
Respondents also contend that there is nothing in the RTKL that forecloses the disclosure of home addresses. In response, PSEA contends that two separate sections of the RTKL can be read to create a statutory right of non-disclosure of home addresses of public school employees. PSEA first argues that Section 708(b)(l)(ii) creates a statutory right to non-disclosure of home addresses. Section 708(b)(l)(ii) provides that records are exempt from access if disclosure of them “would be reasonably likely to result in a substantial and demonstrable risk of physical harm to or the personal security of an individual.” Disclosure of any home addresses, according to PSEA, falls under this personal security exception to the RTKL.
A glance at the language of Section 708(b)(l)(ii) quickly dispels this notion. It is impossible to reasonably conclude in a world in which disclosure of home addresses, whether to open a bank account, set up utilities, subscribe to a newspaper, register to vote, etc. etc. etc., is ubiquitous that such disclosure is “reasonably likely” to result in a substantial and demonstrable *1169risk of physical harm. In fact, disclosure of home addresses extremely rarely results in a risk of physical harm to the person whose address has been disclosed. Otherwise, many people who disclose their home addresses would have been subject to physical harm. Extreme rarity, which is the opposite of reasonable likelihood, does not justify a blanket exemption on home addresses and, thus, PSEA’s argument fails.
That is not to say that a particular home address must be released upon request. What Section 708(b)(l)(ii) does is to bar the release of a record, which could include a home address, if release of that record would be reasonably likely to result in harm. Thus, if it can be shown that releasing a particular teacher’s address would be reasonably likely to result in harm to that particular teacher, that information may be withheld.
PSEA next argues that the “other confidential personal identification number” provision in Section 708(b)(6)(i)(A) exempts home addresses from disclosure under the RTKL. Section 708(b)(6)(i)(A) provides:
The following personal identification information [is exempt from disclosure]: A record containing all or part of a person’s Social Security number, driver’s license number, personal financial information, home, cellular or personal telephone numbers, personal e-mail addresses, employee number or other confidential personal identification number.
PSEA fails to explain why it believes that home addresses are “other confidential personal identification numbers,” merely asserting that they are. First, a home address is not a number. It is a number plus a street address plus a city, state and zip code. Second, home addresses are too important a category to be relegated to a catch-all provision when other means of communicating with individuals, such as email addresses or telephone numbers that are much less intrusive, are specifically listed.
Rather than the sections of the RTKL that PSEA cites, two other sections clearly demonstrate that home addresses of public school employees are not exempt from disclosure. Section 708(b)(6)(i)(C) exempts from disclosure the home addresses of law enforcement officers and judges, and Section 708(b)(30) exempts from disclosure the home addresses of minor children. These sections would be superfluous if all home addresses of public employees were exempt from disclosure. Courts are not to interpret a statute in a way that renders sections of the statute superfluous. 1 Pa. C.S. § 1921(a); Holland v. Marcy, 584 Pa. 195, 883 A.2d 449 (2005).5
*1170IV.
[W]e agree with the Commonwealth that any subjective expectation of privacy that appellant may have had in the name and address information is not an expectation which society would be willing to recognize as objectively reasonable in light of the realities of our modern age. Whether registering to vote, applying for a driver’s license, applying for a job, opening a bank account, paying taxes, etc., it is all but impossible to live in our current society without repeated disclosures of one’s name and address, both privately and publicly. There is nothing nefarious in such disclosures. An individual’s name and address, by themselves, reveal nothing about one’s personal, private affairs. Names and addresses are generally available in telephone directories, property rolls, voter rolls, and other publications open to public inspection. In addition, it has become increasingly common for both the government and private companies to share or sell name and address information to unaffiliated third parties....
PSEA also contends that Article I, Sections 1 and 8 of the Pennsylvania Constitution provide a constitutional right to privacy in home addresses. While it is true that there is a right to privacy in the Pennsylvania Constitution, see Denoncourt v. Commonwealth, 504 Pa. 191, 470 A.2d 945 (1983), in the seminal case of Commonwealth v. Duncan, 572 Pa. 438, 817 A.2d 455 (2003), our Supreme Court held that the constitutional right to privacy does not extend to one’s home address. It is worth quoting from Duncan at length:
In this day and age where people routinely disclose their names and addresses to all manner of public and private entities, this information often appears in government records, telephone directories and numerous other documents that are readily accessible to the public, and where customer lists are regularly sold to marketing firms and other businesses, an individual cannot reasonably expect that his identity and home address will remain secret — especially where, as here, he takes no specific action to have his information treated differently and more privately.
We are further convinced of the correctness of our conclusion that no privacy expectation reposes in this information by the fact that the majority of courts to consider the question have agreed that a person’s name and address is not information about which a person can have a reasonable expectation of privacy ...
Id. at 455-56, 817 A.2d at 465-66.6
Our Supreme Court reached this conclusion after examining numerous civil and *1171criminal cases from other jurisdictions. Included among the cases our Supreme Court relied upon are: Local 100, Service Employees’ International Union v. Forrest, 675 So.2d 1153 (La.Ct.App.1996) (state agency could not deny labor union’s request for names, addresses, telephone numbers and places of employment of nurse’s aides because they did not have a reasonable expectation of privacy in their identities or addresses); Tobin v. Michigan Civil Service Commission, 416 Mich. 661, 331 N.W.2d 184 (1982) (civil servants could not enjoin the state from releasing the names and addresses of all classified civil service employees to several labor organizations because disclosure of this information would not violate the civil servants’ right to privacy under either the Michigan or United States Constitutions); Dwyer v. American Express Company, 273 Ill.App.3d 742, 210 Ill.Dec. 375, 652 N.E.2d 1351 (1995) (American Express cardholders had no right of privacy in their names and addresses and so could not prevent credit card company from renting lists of their names and addresses); and Town of West Hartford v. Freedom of Information Commission, 218 Conn. 256, 588 A.2d 1368 (1991) (appellate court reversed trial court’s ruling that firefighters’ association could not have list of the names and addresses of all retired residents of the town because disclosure of names and addresses would not be a per se invasion of personal privacy).
Because there is no constitutional right to privacy in Pennsylvania that protects disclosure of home addresses and no provision in the RTKL that grants a statutory right to non-disclosure of public employee home addresses, I would have granted Respondents’ preliminary objections in the
nature of a demurrer and dismissed the case.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


. 65 P.S. § 67.506(d)(1). Section 506(d)(1) provides: "A public record that is not in the possession of an agency but is in the possession of a party with whom the agency has contracted to perform a ‘governmental function' on behalf of the agency, and which directly relates to the governmental function and is not exempt under this act, shall be considered a public record of the agency for purposes of this act.”


. 65 P.S. § 67.1101(c).


. 65 P.S. § 67.1301. Section 1301 provides: (a) General rule.—Within 30 days of the mailing date of the final determination of the appeals officer relating to a decision of a Commonwealth agency, a legislative agency or a judicial agency issued under section 1101(b) or the date a request for access is deemed denied, a requester or the agency may file a petition for review or other document as might be required by rule of court with the Commonwealth Court. The decision of the court shall contain findings of fact and conclusions of law based upon the evidence as a whole. The decision shall clearly and concisely explain the rationale for the decision. (Emphasis added.)


. In further contradiction to PSEA’s contention that the RTKL contains a blanket prohibition of the disclosure of home addresses, on the day of final passage of the RTKL after the Senate by a 50-0 margin voted in its favor, Representative Baker made a motion to suspend the House Rules to offer Amendment No. A05698 which, according to him, would have exempted personal addresses, dates of birth, license plate numbers and persons' signatures from disclosure. With regard to home addresses, Representative Baker stated:
Mr. Speaker, the reasons that I am asking for suspension of personal addresses, for consideration of personal addresses to be included in this legislation is that, especially from a crime victim's standpoint, an individual's home address is not included in the list of exceptions, except for those belonging to law enforcement and judges. And the public disclosure of the information would place a victim of domestic violence, as well as a victim of crime, in jeopardy of discovery by the perpetrator. Stalking and domestic violence perpetrators, as well as gangs and organized crime, are known to be relentless in pursuing their victims for reasons that include opportunities for revictimiza*1170tion and pressure to drop charges or refuse to testify.
House Journal, February 6, 2008, page 357.
This motion to suspend so that the amendment prohibiting disclosure of home addresses could be voted on failed. This failure to even vote on Amendment No. A05698 shows the legislative intent not to exempt home addresses from disclosure under the RTKL.


. In a prior case, this Court interpreted Duncan, a criminal case, to apply only to other criminal cases. Hartman v. Department of Conservation and Natural Resources, 892 A.2d 897, 905 n. 19 (Pa.Cmwlth.2006) (“Duncan, a criminal case, is not applicable to a civil proceeding arising under the [old] Right-to-Know Law [Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §§ 66.1-66.4, repealed by Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104].”) This statement, which is dicta, was clearly in error. The Duncan court examined numerous cases from other jurisdictions that supported its holding that there is no constitutional right to privacy in one's home address. Among them were several civil cases, and our Supreme Court made no distinction, either explicitly in its holding or implicitly in the cases it examined, sup*1171porting the claim that civil cases were exempted from its reasoning.